Per Curiam: This is a writ of error to reverse a judgment of the county court of Cook county confirming" a special assessment. The ordinance providing for the improvement fails to state the height of the curb required to. be constructed on each side of the street, and on account of this defect it is claimed that the ordinance is invalid. The ordinance involved, as respects the height of the curb, is substantially like an ordinance held to be invalid in Holden v. City of Chicago, 172 Ill. 263, and the ruling in that case must control here. As to the property set out and 'described in the assignment of errors in the record the judgment of confirmation will be reversed and the cause will be remanded. Reversed and remanded.